Citation Nr: 0944800	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-35 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June to July 1975 and 
from October 1977 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for cervical and thoracic degenerative changes, as well as an 
April 2006 rating decision which denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In February 2008, the Board remanded this case.  

In a January 2008 rating decision, entitlement to TDIU and 
education benefits under Chapter 35 were granted.  Thus, the 
TDIU issue was resolved.  

In an August 2009 rating decision, service connection was 
granted for multiple level degenerative disc disease of the 
cervical spine and cervical stenosis.  Thus, the issue of 
service connection for cervical spine disability was also 
resolved.  

The Board notes that the RO did not send the Veteran a 
supplemental statement of the case with regard to service 
connection for thoracic spine disability.  However, the 
Veteran's claim is being granted below; thus, there is no 
prejudice to the Veteran in that regard.  


FINDING OF FACT

Fracture of T12 with degenerative disc disease in the 
thoracic spine is directly attributable to service.  




CONCLUSION OF LAW

Fracture of T12 with degenerative disc disease in the 
thoracic spine was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect multiple complaints of 
low back, neck, and thoracic spine pain.  The Veteran 
eventually underwent multiple low back surgeries.  He was 
separated from service in June 1998.  Within a year, a May 
1999 magnetic resonance imaging (MRI) revealed mild wedging 
deformity at T12 as well as end-plate Schmorl's nodes at T11 
and T12.  

In May 2000, the Veteran was afforded a VA examination.  At 
that time, he reported that he had injured his spine during 
service when he fell flat on his buttocks while playing 
tennis.  He thereafter continued to experience recurrent 
episodes of low back pain and posterior back pain.  Physical 
examination and x-rays were performed.  The diagnosis was old 
compression fracture of T-12.

Subsequent private x-rays dated in August 2000 revealed 
slight disc bulging at several upper thoracic levels.  

A March 2001 VA evaluation revealed reports by the Veteran 
that he had mid-thoracic spasm-type pain which was 
intermittent and positional in nature.  A few days later, the 
Veteran was afforded a March 2001 VA examination.  The VA 
examiner noted the recent MRI report, but focused on lumbar 
spine disability.  In June 2002, the Veteran was afforded 
another VA examination which again focused on lumbar spine 
disability.  X-rays revealed approximately a 20 percent 
compression deformity of T12 vertebral body which appeared 
old.  There were also early degenerative changes with some 
disc space narrowing at T11-12.  

June and December 2002 private x-rays revealed wedge 
compression at T12 with approximately 70 percent retained 
anterior height and disc space narrowing at T11-T12, minimal 
hypertrophic changes at multiple levels.  

In March 2006, the Veteran was afforded another VA 
examination, but it was limited to lumbar spine evaluation.  

January 2007 VA x-rays revealed moderate compression 
deformity of the T12 vertebral body which appeared chronic in 
nature.  January 2007 VA MRI revealed left paracentral disc 
herniation at T6-7 and T7-8 levels with mild impingement on 
the cord with no abnormal cord signal.  

In October 2008, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The complete history was 
addressed.  Physical examination yielded diagnoses of lumbar 
degenerative disc disease with spondylosis with no evidence 
of central canal stenosis; length dependent neuropathy; multi 
level degenerative disc disease of the cervical spine with 
cervical stenosis; and compression deformity of T12 with 
degenerative disc disease in the thoracic spine.  

The examiner stated that based on a review of the service 
treatment records, specific evidence as described in the 
examination report based on a review of the record, the 
examiner felt that it was more likely than not the Veteran's 
thoracic degenerative disc disease with T12 compression 
fracture was directly related to service and had its onset in 
service.  The examiner also related cervical spine disease to 
service.  

The examiner provided a January 2009 addendum.  The examiner 
again reviewed the history and stated that with regard to 
compression fracture deformity of T12 with degenerative disc 
disease of the thoracic spine, he had a compression fracture 
of the thoracic spine during service and it was most likely 
that this compression fracture at T12 with degenerative disc 
disease in the thoracic spine was directly related to the 
compression fracture sustained and documented in the military 
service.  The examiner also again related cervical spine 
disease to service.  

As noted, the Veteran has been service-connected for lumbar 
and cervical spine disabilities.  The matter of service 
connection for thoracic spine disability is on appeal.  

The Board attaches significant probative value to the VA 
opinion addressed above, as it is well reasoned, detailed, 
consistent with other evidence of record, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  

Thus, as the competent and probative evidence establishes 
that fracture of T12 with degenerative disc disease in the 
thoracic spine is directly attributable to service, the claim 
of service connection is warranted.  


ORDER

Service connection for fracture of T12 with degenerative disc 
disease in the thoracic spine is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


